Citation Nr: 1303279	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-38 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral cataract disability. 

2.  Entitlement to an evaluation in excess of 10 percent for bronchiectasis with recurrent left lower lung pneumonia.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) from service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel      

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1955 to August 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  In pertinent part of the January 2010 rating decision, the RO denied the Veteran's claim for a compensable evaluation for bronchiectasis with recurrent left lower lung pneumonia.  In the March 2010 rating decision, the RO denied the Veteran's claim for a compensable evaluation for his bilateral cataracts. 

By the way of an August 2010 rating decision, the RO increased the assigned evaluation for bronchiectasis with recurrent left lower lung pneumonia to 10 percent disabling, effective from November 2, 2009, the date of receipt of his original claim for increased rating.  As this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal and has been returned to the Board for further adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference.  A copy of the hearing transcript has been associated with the claims folder. 

At the hearing, the Veteran submitted additional evidence and argument directly to the Board. These additional documents were accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ), per the provisions of 38 C.F.R. § 20.1304 (2012).  Accordingly, the evidence has been associated with the Veteran's claims folder and there is no prejudice to the Veteran in the Board's considering this newly-submitted evidence in the first instance.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447(2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail below, the Veteran has reasonably raised the issue of TDIU in a recent lay statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal.

In various statements, including his November 2012 statement in support of his claim, it appears that the Veteran wishes to assert a claim for clear and unmistakable error (CUE) to an August 1987 rating decision.  He essentially asserts that RO failed to consider all the medical evidence of record when it assigned a noncompensable evaluation after implementing the Board's 1987 determination to award service connection for bronchiectasis with recurrent left lower lung pneumonia.  Since this issue has not been fully addressed by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's cataracts are manifested by no more than corrected visual acuity of 20/40 in the right eye, and 20/30 in the left eye.

2.  At no point during the period under appeal has the Veteran's disability due to bronchiectasis with recurrent left lower lung pneumonia been manifested by post-bronchodilator Forced Expiratory Volume in one second (FEV-1) less than 71 percent predicted, post-bronchodilator ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 71 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] less than 66 percent predicted.  

3.   For the period prior to April 21, 2010, the Veteran's disability due to bronchiectasis with recurrent left lower lung pneumonia been manifested by no more than intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  

4.  Since April 21, 2010, the Veteran's disability due to bronchiectasis with recurrent left lower lung pneumonia more closely approximates symptomatology manifested by daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged antibiotic usage more than twice a year.  The record does not demonstrate incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring almost continuous antibiotic use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Code 6027 (2012).

2.  The criteria for a disability rating in excess of 10 percent prior to April 21, 2010, for bronchiectasis with recurrent left lower lung pneumonia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-6601 (2012).

3.  The criteria for a disability rating of 30 percent, and no higher, since April 21, 2010 for bronchiectasis with recurrent left lower lung pneumonia have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-6601 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in November 2009 and December 2009.  Subsequently, in January 2010, the RO adjudicated the Veteran's claim for increased rating for bronchiectasis in the first instance, and in March 2010, the RO adjudicated the Veteran's claim for increased rating for bilateral cataracts in the first instance.  The Veteran filed a timely appeal as to both the January 2010 and March 2010 rating decisions.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations pertaining to his bilateral cataract disability in March 2010 and in April 2011.  VA also sought medical opinion in June 2011 regarding the etiology of the Veteran's complaints vision defects.  With respect to his disability due to bronchiectasis with recurrent left lower lung pneumonia, the Veteran was provided with VA examinations in November 2009, in August 2011, and in March 2012.  Collectively, these reports of examinations and medical opinions reflect that the Veteran's past medical history and his complaints were considered as well as the findings obtained from the clinical examination.  Each examiner rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney, and he had opportunity for a personal hearing before the undersigned Veterans Law Judge in November 2012.

Accordingly, the Board will address the claims on appeal.

General Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Increased Rating for Cataracts 

The Veteran's bilateral cataract disability is currently rated as noncompensable.  It was previously rated under Diagnostic Code 6028 for cataracts, senile and others.  However, the criteria for rating eye disabilities changed on December 10, 2008.  Since the Veteran filed his claim in November 2009, well after December 10, 2008 amendment, the appeal will be considered under the new criteria which no longer provides for Diagnostic Code 6028.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Instead, the Veteran's cataract disability is now rated under Diagnostic Code 6027, for cataracts of any type.  To that extent, the Board notes that the old and revised regulations essentially apply the same standards in regard to rating visual acuity when both eyes are service connected, which is applicable here.  38 C.F.R. § 4.79.

Diagnostic Code 6027 direct that a pre-operative cataract be rated based upon impairment of vision, and that a post-operative cataract be rated based upon impairment of vision if replacement lens (pseudophakia) are present, and based upon aphakia, if no replacement lens.  38 C.F.R. §4.79, Diagnostic Code 6027.  The Veteran has undergone removal of his right and left eye cataracts and he has pseudophakia presently.  Accordingly, his disability will be rated on visual impairment.   Impairment of vision includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6066.  

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6065 and 6066. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a Diagnostic Codes 6065 and 6066.  Higher evaluations are provided for more severe visual impairment.  See 38 C.F.R. § 4.84a. 

For field vision, measurement is made when there is a disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  For muscle function, the measurement of muscle function will be undertaken only when the history and findings reflect disease or injury of the extrinsic muscles of the eye, or of the motor nerves supplying these muscles.  38 U.S.C.A. § 4.77.  Here, there is no indication of any muscle function impairment and any field vision impairment has been associated with the Veteran's nonservice-connected open angle glaucoma. 

During the period under appeal, the record reflects that the Veteran was afforded VA examinations in March 2010, and in April 2011, and a VA medical opinion was obtained in June 2011.  In addition, the record contains the Veteran's federal and private treatment records, and his lay statements regarding the severity of his bilateral cataract disability. 

The report of the March 2010 examination reflects that the VA examiner interviewed and examined the Veteran, but it does not appear that he reviewed the claims folder.  The Veteran reported a history of macular membrane peel surgery on left eye.  He currently used eye drops twice a day to treat his bilateral eye problems.  The Veteran complained of distorted images, but he denied any symptoms of pain, burning or stinging, and watering of the right eye and pain in the left eye.  No history of congestive or inflammatory glaucoma was reported.  Fundoscopic examination revealed that the macula was not sharp, status post membrane peel in the left eye, and that there was pigment dispersion in the right eye.  The Veteran had pseudophakia in both eyes.  There was evidence of glaucoma and macular pucker.  Central visual acuity (CVA) testing revealed the right eye was uncorrected at 20/70 far vision and 20/30 near vision, and was corrected to 20/25 near vision and 20/30 far vision. The left eye was uncorrected at 20/70 far vision and 20/30 near vision, and was corrected to 20/25 near vision and 20/30 far vision.  Visual acuity was noted as better than 5/200.  An eye had not been removed and there was no diplopia. The visual field chart was included in the examination report, and there was no indication of visual field abnormalities.  The Veteran was diagnosed with bilateral pseudophakia and with glaucoma, macular pucker. 

The Veteran submitted his private treatment records from the Eye Specialists. A November 2010 document entitled Test Interpretation and Report Form shows that the Veteran was evaluated for macular degeneration.  Examination findings revealed evidence of macular edema in both eyes.  CVA testing revealed corrected far vision was 20/30, bilaterally.  A March 2011 private medical statement from Dr. H.R.B. at the Eye Specialists shows that the Veteran's medical history included left membrane peel in 1998, left cataract removal in 1999, and right cataract removal in 2002.  He also had a 10 year history of glaucoma.  Dr. B. noted that the Veteran's most recent visual acuity testing revealed that his vision was correctable to 20/40 in the right eye and 20/30 in the left eye.  His posterior chamber lenses were centered and the media was clear.  The optic nerve heads were diffusely cupped at .5 with peripapillary atrophy.  The Veteran had diffused retinal pigment epithelial changes to both macular regions.  The following diagnoses were provided: (1) open angle glaucoma, bilaterally; (2) bilateral pseudophakia; and (3) status post left membrane peel. 

The Veteran was afforded another VA examination in April 2011.  The examiner interviewed and examined the Veteran, and reviewed the claims folder.  The examiner noted the Veteran's medical history.  There were no periods of incapacitation due to eye disease nor was there a history of neoplasm. The Veteran continued to complain of distorted imagines.  There was no current treatment.  Central visual acuity (CVA) testing revealed uncorrected was 20/400 distance vision and 20/40 near vision, bilaterally, and corrected vision in the right eye was 20/40 both near and far and corrected vision in the left eye was 20/30, both near and far.  There was not more than 3 diopters of spherical correction between the eyes.  Fundoscopic examination showed no diplopia, but there was evidence of bilateral findings of peripapillary atrophy, pink and flat, cup to disk ration approximately .5 and retinal pigment epithelial changes.  Slit lamp was abnormal with right and left pseudophakia and blepharitis.  Eye pressure (IOP) was right 18, left 17.  There was no nystagmus, abnormal lacrimal duct function, chronic conjunctivitis, or residuals of eye injury.  There was no ptosis, lagophthalmos or symblepharon.  Visual field testing of the right eye was 45 degrees superior, 60 degrees inferior, 55 degrees nasal and 65 degrees temporal.  There was evidence of mild constriction temporally in the right eye.  The left eye was 45 degrees superior, 60 degrees inferior, 50 degrees nasal and 75 degrees temporal.  

The examiner provided the following diagnoses and medical conclusions.  The Veteran had a history of macular hole in the left eye status post membrane peel and macular hole surgery in 1998.  There was some mild retinal pigment epithelial changes present in the macular that the examiner felt likely limited the vision to 20/30 and causes some distortion.  The examiner also opined that the epiretinal membrane with macular pucker in the right eye likely caused the 20/40 vision and distortion.  Both pseudophakia were considered stable.  The examiner noted that the there was possible evidence of nasal defect on the right eye on visual field testing. Bilateral open angle glaucoma that does not cause definite defects on field vision testing.  The examiner concluded that there was no evidence of macular edema.  

In June 2011, VA sought a medical opinion to address whether the Veteran's visual field defects were due to or the result of his bilateral cataract disability as opposed to his non-service connected bilateral macular condition.  The examiner noted that he had review the evidence contained in the claims folder in conjunction with his medical opinion.  Initially, the examiner noted that there was no conclusive evidence of visual field defect, but rather possible mild intranasal defect, based on the findings from the April 2011 VA examination.  The examiner stated that the Veteran visual field defects are in the periphery which is typical of his history of glaucoma.  The examiner concluded that the "possible" visual field defect was not consistent with the Veteran's service-connected bilateral cataracts as the cataracts had been successfully removed and replaced with artificial lens.  The examiner opined that the Veteran's possible visual filed defect was more likely related to his glaucoma.  With regard to the Veteran's macular condition from epirential membranes and retinal holes that was likely causing his distorted vision, the examiner opined that it was unrelated to the service connected bilateral cataracts.  The examiner noted that although cataract surgery can be associated with macular swelling/edema and afterwards a membrane, the Veteran had a macular membrane condition in the left eye prior to his left cataract surgery in 1999 and his right cataract surgery in 2002. 

In November 2012, the Veteran testified that his vision problems were manifested by distorted vision, decreased visual acuity, blurred vision and floaters.  He reported that his distorted vision causes him to see crooked lines that are supposed to be straight.  He provided an example of telephone lines.  The Veteran stated that while he was able to drive to the hearing at the RO, he had problems reading road signs and driving in metropolitan areas.  Reportedly, he seeks treatment for his vision problems every six months and his last scheduled visit was in July 2012.  The Veteran did not articulate that his disability had worsened since he was last evaluated by VA.   

Here, the Veteran seeks a compensable evaluation for his disability due to his bilateral cataracts.  Based on a review of the evidence of record, the Board finds that the medical and lay evidence does not demonstrate that the Veteran's bilateral cataract disability warrants a compensable evaluation.  The Veteran's claim must be denied. 

Initially, the Board observes that the Veteran has consistently complained of distorted vision.  The Veteran's medical records reflect that the Veteran has been diagnosed with various eye-related disorders, including open angle glaucoma and macular conditions that affects both eyes.  The Board is cognizant of the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998), that where disability is associated with service connected and non-service connected conditions and it is not possible to separate the service connected from the non-service connected disability, the entire disability will be deemed to be associated with the service connected condition.  Id.  Here, both the April 2011 and June 2011 VA examiner found that the Veteran's complaints of distorted vision was more than likely attributed to his macular condition.  The June 2011 VA examiner opined that the bilateral macular condition was unrelated to the Veteran's bilateral cataract disability.  The examiner stated that while cataract surgery can lead to macular edema, it did not result in the Veteran's epirential membrane condition and retinal holes because the epirential membrane condition that lead to the current macular condition existed prior to the Veteran's surgical history of cataract removal.  There is no medical opinion to the contrary.  As such, the medical evidence demonstrates that the Veteran's complaints of distorted vision are unrelated to his bilateral cataract disability and will not be considered in the evaluation of that disability.  

Similarly, in regards to the findings of possible visual field defect, the June 2011 VA examiner opined that the defect was more likely attributed to the Veteran's open angle glaucoma as the manifestation of peripheral visual field abnormality was typical of glaucoma and not consistent with artificial lens replacement.  Again, there is no medical evidence to the contrary.  The findings of "possible" visual field defect also will not be considered in the evaluation of the Veteran's disability.  See Id. 

With respect to decreased visual acuity, the Board acknowledges that the April 2011 VA examiner found that the Veteran's decreased visual acuity was associated with his non-service-connected macular condition. To that extent, the Board is cognizant that the criteria for rating eye disabilities under 38 C.F.R. §4.79, Diagnostic Code 6027, directs that cataract disability with replacement lens will be evaluated based on severity of visual acuity loss determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Given that the rating criteria under Diagnostic Code 6027 for cataracts specifies that disability will be evaluated based on impairment of visual acuity, regardless of the April 2011 VA examiner's medical opinion, the visual acuity finding will be considered in the evaluation of the Veteran's disability.  See Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.

When considering the application of the criteria set forth at 38 C.F.R. § 4.84a for the evaluation of impaired visual acuity, the Veteran's corrected visual acuity was always 20/40 or better in both eyes, which does not warrant a compensable rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.  The evidence does not show that there was corrected visual acuity of 20/50 in one eye and 20/50 or 20/40 in the other eye or that there was visual acuity of 20/70 in one eye and 20/40 in the other eye to support a compensable evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6066.   

As the Veteran's distance visual acuity is clearly shown to be 20/40 or better in each eye and as he is not shown to be otherwise objectively impaired as a result of his cataracts, the Board finds no basis in the record for assigning a compensable rating for this disability. In this regard, the Board notes while the Veteran is competent to report his symptomatology, his opinion concerning what symptomatology is actually attributable to his cataracts is entitled to minimal probative weight.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Accordingly, given that the objective medical evidence does not show any compensable level of impairment due to the cataracts, the weight of the evidence is squarely against assigning a compensable rating for them. Accordingly, a compensable evaluation is not warranted for the Veteran's bilateral cataracts disability at any point during the period under appeal.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.

In reaching this decision, the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for bilateral cataract disability, the doctrine of reasonable doubt is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  The Veteran's claim must be denied. 

Increased Rating for Respiratory Disability 

The Veteran's respiratory disability is current rated as 10 percent disabling under Diagnostic Code 6601 for bronchiectasis with recurrent left lower lung pneumonia.  He asserts that his disability is more severe than reflected by the current assigned 10 percent evaluation. 

Diagnostic Code 6601, for bronchiectasis, states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring best rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601. 

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600. Under this diagnostic code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  The rating criteria for Diagnostic Code 6604, for chronic obstructive pulmonary disease, are identical to those of Diagnostic Code 6600.  38 C.F.R. § 4.97.

VA evaluates pulmonary function test (PFT) results based on post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46,723. 

When PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs. Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results; then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457 -10 (Sept. 6, 2006).

In this case, the Veteran seeks an evaluation in excess of 10 percent for his disability due to bronchiectasis with recurrent left lower lung pneumonia.  He asserts that the severity of his disability is more severe the currently assigned evaluation.  He contends that he has episodes of pneumonia multiple times a year for the past twenty-five years.  Each episode is manifested by severe coughing, severe back and chest pain, fever, and fatigue that require extended periods of rest.  He takes courses of antibiotics multiple times a year to treat the symptomatology associated with his disability.  VA received the Veteran's claim for an increased rating in November 2009. 

During the period under appeal, the record reflects that the Veteran's disability has been evaluated three times by VA.  The record also contains the Veteran's federal and private treatment recodes as well as his testimony and lay statements regarding the severity of his disability. 

The Veteran sought medical assistance in November 2008 for complaints of shortness of breath.  The report of CT chest scan revealed evidence of linear scarring and traction bronchiectasis in the left lower lung.  The lungs were considered otherwise clear without infiltrate, effusion, or pneumothorax.  He was later provided with a cardiac evaluation and assessed with atrial fibrillation with intermittent aberrant conduction.  

The Veteran was afforded a VA respiratory examination in November 2009.  The examiner noted that the Veteran's claims folder was unavailable for review at the time of the examination; however, in a December 2009 addendum to the VA examination report, the examiner stated that he had reviewed the claims folder and made no changes to the findings in the November 2009 examination report.  In the examination report, the examiner noted the Veteran's reported history of bronchiectasis with recurrent left lower lung pneumonia since the 1960's.  The Veteran denied any current treatment for his bronchiectasis.  The Veteran complained of daily wheezing, dyspnea with exertion, and occasional productive cough.  Physical examination revealed objective findings of wheezing and dyspnea with moderate exertion.  There was no evidence of venous congestion or edema, or chest wall scarring or deformity.  Diaphragm excursion and chest expansion were normal.  Chest x-ray revealed no cardiopulmonary disease.  Pulmonary Function Test (PFT) revealed post post-bronchodilator findings of FEV-1 at 106 percent predicted and FVC at 90 percent predicted, and his FEV-1/FVC was 83 percent predicted.  DLCO was 83% predicted.  Spirometry was considered within normal limits.  The diagnosis given was bronchiectasis, with history of left lower lung intermittent pneumonia. 

In an April 21, 2010 statement, Dr. D.S. at Creighton University Medical Center Pulmonary and Sleep Clinic addresses the Veteran's history of bronchiectasis and repetitive pneumonia.  The Veteran's medical history was noted as well as his current complaints of shortness of breath with exertion.  It was noted that the Veteran reported a long history of episodic pneumonia approximately once a year that required antibiotic treatment.  The findings from clinical evaluation were recorded.  The Veteran's lungs were clear to auscultation, without any apparent wheezes.  He had an irregular, irregularly heart rate and rhythm indicative of atrial fibrillation.  PFT revealed normal spirometry without any evidence of obstruction, an isolated decreased residual volume of 80 percent predicted, and DLCO was supratherapeutic at 109 percent predicted.  The findings from the November 2008 CT chest scan were also recorded.  A diagnosis of bronchiectasis with history of recurrent pneumonia was provided. The Veteran was advised to take antibiotics when he has flare-ups in his bronchiectasis and he was prescribed three courses of antibiotics for seven days to use during exacerbations of his bronchiectasis.  It was unclear on whether the Veteran's complaints of shortness of breath were associated with his cardiac or pulmonary disorder. 

Subsequent treatment records dated through 2011 show that the Veteran continued to complain of shortness of breath and chest discomfort.  He had expiratory wheezing on physical examination.  He was advised to take antibiotics during flare-ups of his bronchiectasis. The report of a June 2011 CT chest scan revealed findings of bilateral lower lobe bronchiectasis, greater on the left, with bilateral lower lobe reticulation and chronic fibrointesrstitial changes.  There was also evidence of air trapping.  In July 2011, the Veteran underwent a high resolution CT chest scan for a better evaluation of his lungs.  The reports confirmed findings that were consistent with air trapping that was likely related to small airway disease, as well as, findings of bilateral bronchiectasis with chronic fibrointerstitisal changes. 

The Veteran was afforded another VA respiratory examination in August 2011.  The examination report shows that the Veteran's claims folder and medical records were unavailable for review by the examiner.  The report shows that the Veteran complained of dyspnea on mild exertion, non-productive cough, and wheezing.  He reported that his dyspnea had worsened since he was last evaluated by VA in 2009.  He had recently been prescribed an inhaler, and he was unsure if it provided any relief.  He reported a history of bronchospasm in 2008, February 2011 and in July 2011.  Physical examination revealed abnormal breath sounds with prolonged expiration, wheezes, and crackles. The findings from his July 2011 CT Chest scan were noted.  PFT results revealed FEV-1 at 82 percent predicted and FVC at 73 percent predicted, and his FEV-1/FVC was 79 percent predicted.  He was diagnosed with bronchiectasis with recurrent left lower lung pneumonia.  The examiner noted that the Veteran's dyspnea affect his ability to perform basic tasks. 

A November 2011 treatment records show that the Veteran was recovering from a recent flare-up episode of his bronchiectasis that was manifested by dyspnea and productive cough with wheezing.  He felt that his usual antibiotic prescription was no longer as effective as before.  Physical examination of the lungs revealed bilateral expiratory wheezing, dyspnea, and inspiratory rales.  He was advised to try a serial antibiotic course, with transition from one type to another with each flare-up episode.  

In March 2012, the Veteran was afforded his most recent VA respiratory examination.  The examination report shows that the examiner reviewed the claims folder in conjunction with the examination.  The examiner noted that the Veteran reported that he continues to have frequent episodes of shortness of breath with exertion and while at rest, occasionally.  He had three episodes of upper respiratory infections within the past year.  The Veteran's respiratory problems required the use of three inhalers, and included daily use of bronchodilator.  The Veteran's respiratory problems also required the use of antibiotics and he has been on antibiotic course three times within the past year because of flare-ups in his bronchiectasis.  The Veteran has an intermittent productive cough.  He has had an acute infection requiring a prolonged course of antibiotics one time in the past year.  He has been on an "antibiotic cocktail" combination since November 2011.  The Veteran has not had a history of incapacitating episodes of infections from his bronchiectasis.  PFT results revealed FEV-1 at 72 percent predicted and FVC at 62 percent predicted, and his FEV-1/FVC was 82 percent predicted.  It was felt that the FEV-1/FVC results most accurately reflected the level of the Veteran's respiratory disability.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  He reported that his disability now affects both of his lungs.  He has difficulty with activities, such as climbing stairs, because of shortness of breath.  He had a productive cough approximately 50 percent of the time.  The Veteran testified that he takes antibiotics to treat flare-up episodes of his bronchiectasis, and during the period from October 2011 to December 2012, he had taken six courses of antibiotics for a period of 10 days each time.   On the day of his hearing, the Veteran submitted a print-out of his prescription medication history that confirmed that he took six courses of antibiotics within that one-year period. 

Here, the Veteran seeks increased evaluation for his disability due to bronchiectasis with recurrent left lower lung pneumonia.  He asserts that his disability is manifested by symptomatology that is more severe than associated his current assigned disability rating. 

As explained in more detail below, during the period prior to April 21, 2010, the evidence of record shows that the Veteran's disability due to bronchiectasis with recurrent left lower lung pneumonia is consistent with the criteria reflected by a 10 percent disability rating.  The record since April 21, 2010, demonstrates that the severity of the Veteran's disability increased as evidenced by more frequent courses of antibiotic treatment.  The Board notes that while there has been some variation in the severity of the Veteran's symptoms since April 21, 2010, the severity of the Veteran's overall disability more closely approximates the criteria associated with a 30 percent rating as of that date.  Since the evidence reflects an increase in symptomatology during the period under appeal, staged ratings are warranted as identified below.   See 38 C.F.R. § 4.1.

Initially, the Board considered whether a rating in excess of 10 percent was warranted when rating the disability on the basis of pulmonary impairment at any point during the period under appeal.  In this case, none of the VA respiratory examinations or private pulmonary function test evaluations indicate that FEV-1 is 56 to 70 percent predicted, that FEV-1/FVC is 56 to 70 percent predicted, that DLCO (SB) is 56 to 65 percent predicted.  See 38 C.F.R. § 4.79, Diagnostic Code 6600.  A rating in excess of 10 percent is not warranted based on impaired pulmonary function any point during the period under appeal.

Next, the Board has considered whether an increased rating is warranted on the basis of recurrent respiratory infections.  See 38 C.F.R. § 4.79, Diagnostic Code 6601.  Here, the evidence shows that the Veteran's disability resulted in recurrent episodes of infections that required the use of antibiotics.  His disability is also manifested by daily shortness of breath and wheezing, and occasional productive cough.  Although the Veteran denied any treatment for his symptomatology during the November 2009 VA examination, the private medical statement received on April 21, 2010 shows that the Veteran reported a long history of episodic pneumonia approximately once a year that required antibiotic treatment.  Collectively, this symptomatology is more consistent with the criteria associated with a 10 percent rating for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  See 38 C.F.R. § 4.79, Diagnostic Code 6601. 

There is no indication in the medical evidence that his disability has resulted in any incapacitating episodes of infection, let alone two to four weeks total duration per year.  The rating criteria require that the incapacitating episodes are those that involved prescribed bed rest.  The March 2012 VA examiner specifically noted that the medical evidence failed to demonstrate that the Veteran had a history of any incapacitating episodes due to infections.  See 38 C.F.R. § 4.79, Diagnostic Code 6601.  Accordingly, a rating in excess of 10 percent is not warranted prior to April 21, 2010 when rating the disability on the basis of recurrent respiratory infections.  See 38 C.F.R. § 4.79, Diagnostic Code 6601.

As of April 21, 2010, the evidence of record shows that the Veteran's disability manifested by recurrent respiratory infections had worsened.  That letter shows that the severity of the Veteran's recurrent respiratory infections had increase to where he was prescribed three courses of antibiotics for seven days to use during exacerbations of his bronchiectasis.  Subsequent medical evidence clearly demonstrates that the Veteran experienced at least three episodes of infections during 2011 that required antibiotic use, and within the time span of one year between 2011 to 2012, the Veteran was required to take antibiotic courses six times.  The frequency and severity of these infection episodes recorded in the medical evidence since April 21, 2010 demonstrates that the Veteran's disability has increased.  

The Board acknowledges that at no point does the record show that the severity of the Veteran's disability resulted in prolonged antibiotic usage lasting four to six weeks at last twice a year.  Rather, the Veteran testified that his antibiotic courses only lasted for 10 days each time.  See 38 C.F.R. § 4.79, Diagnostic Code 6601.  That being said, when viewing the overall picture of the Veteran's disability since April 21, 2010, and resolving any doubt in the Veteran's favor, the Board finds that his symptomatology more closely approximates the criteria for a 30 percent rating.  See Id. 

Again, at no point does the evidence of record show that the Veteran's disability resulted in any incapacitating episodes that resulted in prescribed bed rest, let alone lasting four to six weeks total duration per year.  Moreover, there is no indication in the medical evidence that the Veteran's symptomatology requires almost continuous antibiotic use.  An evaluation in excess of 30 percent is not warranted any point during the period under appeal.   See 38 C.F.R. § 4.79, Diagnostic Code 6601. 

The Board has considered entitlement to an increased rating under other potentially applicable diagnostic codes, but finds that there is no basis for entitlement to an increased rating under any other diagnostic code.  In this respect, the Board acknowledges the Veteran's contention that his respiratory disability is manifested by two separate pulmonary diseases, bronchiectasis and lung scarring.  While the diagnostic evidence since 2011 show findings consistent with restrictive airway disease.  However, the symptomatology associated with the rating of lung scarring is already considered as part of the Veteran's desirability due to bronchiectasis with recurrent pneumonia.  Absent evidence of other non-respiratory problems associated with the Veteran's left lung disorder, the Board finds no need to further consider any schedular criteria outside of 38 C.F.R. § 4.97 . Thus, to award additional compensation based on the same symptoms contemplated in that previously assigned evaluation would constitute impermissible pyramiding.  38 C.F.R. § 4.14; 8 C.F.R. § 4.25.  Accordingly, the Board finds no basis upon which to assign a higher schedular rating for any of the manifestations associated with the Veteran's service-connected respiratory disability.

In reaching this decision, the Board wishes to emphasize that it is sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his disability warrants a higher rating.  Moreover, the Board recognizes that the Veteran is competent to report respiratory symptoms, such as wheezing and shortness of breath, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  The Veteran complaints are consistently recorded in the medical records, and the Board has no reason to doubt the credibility of the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  Moreover, the medical evidence also largely contemplates the Veteran's descriptions of symptoms and the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the weight of the competent and credible evidence shows that the Veteran's service-connected bronchiectasis with recurrent left lower lung pneumonia does not meet the criteria for a rating in excess of 10 percent under the applicable diagnostic codes prior to April 21, 2010.  As of April 21, 2010, the medical and lay evidence of record demonstrates that the Veteran's disability had increased and it more closely approximated a 30 percent rating, and not higher.  

Extraschedular Considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate. The Veteran's main symptoms are contemplated in the ratings that are assigned. A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  In particular, the diagnostic criteria for the Veteran's respiratory disability permits two avenues to obtain a higher rating, rating based on incapacitating episodes or rating based on pulmonary involvement. The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral cataracts is denied. 

Entitlement to a disability rating in excess of 10 percent, prior to April 21, 2010, for bronchiectasis with recurrent left lower lung pneumonia is denied.

Entitlement to a disability rating of 30 percent, and not higher, since April 21, 2010, for bronchiectasis with recurrent left lower lung pneumonia is granted.


REMAND

As alluded to in the Introduction, the Veteran has recently asserted that his service-connected bronchiectasis disability affects his ability to work so that he was unable to obtain and maintain substantially gainful employment.  Rather, the severity of his disability limited him to part-time employment only and he was unable to earn a meaningful income.  See November 2012 statement in support of the claim. 

The Board finds that, based on this statement, the issue of TDIU has been reasonably raised by the record.  As noted above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As such, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 18 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent. 

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman. 

2.  The RO/AMC should then undertaken any additional development, to include a VA examination, that is needed prior to adjudication of the claim. 

3. Thereafter, the claim for TDIU must be adjudicated by the RO/AMC.  Notice of the determination, and his appellate rights, should be provided to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


